DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5 and 7-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the invention provided by the independent claims. The closest prior arts considered on the record are Boarman et al. (US 2014/0165603) and Lim Jae Hoon et al. (KR 10-2008-0014598). Boarman discloses a refrigerator (50) comprising: a cabinet having a storage space (60, 62) and an evaporation compartment (implicit— every refrigerator has an evaporation compartment) therein; a door (56, 58) coupled to the front side of the cabinet to open or close the storage space (see fig. 2; ¶ 0052); an ice making compartment (52) on a rear side of the door (See at least ¶ 0052-0053; fig. 2, 8), the ice making compartment (inside of 54) therein; an ice tray (88/218) (see fig. 4); an ice bin (74) (see fig. 4); a dispenser (66) disposed on the front side of the door to dispense ices (see fig. 1; ¶ 0053); and a discharge duct (implicit) disposed in the door and having an inlet end communicating with the ice making compartment (54) and an outlet end communicating with the dispenser [66] (See fig. 1, 2), a thermoelectric module (102, 336, fig. 23) having one side surface (338) in close contact with a bottom (224) of the ice tray (218) (¶ 89, 103); a heat dissipating member (318, 344) being in close contact with the other side surface (342) of the thermoelectric module; and a cold air guide (250, fig. 23, 30) mounted on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763